Citation Nr: 1818401	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  11-01 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for a right shoulder disorder.

4. Entitlement to service connection for a bilateral knee disorder. 


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard from May 1987 to April 1996 and on active duty from April 1996 to November 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In February 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in July 2014. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA (Legacy) and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 





FINDINGS OF FACT

1. The most probative evidence of record does not establish that the Veteran currently has an acquired psychiatric disorder, to include PTSD, linked to a stressor that occurred during a qualifying period of service.

2. The Veteran's currently diagnosed low back disorder was not manifested during or is etiologically related to service.

3. The Veteran's currently diagnosed right shoulder disorder was not manifested during or is etiologically related to service.

4. The most probative evidence of record does not establish that the Veteran currently has a bilateral knee disorder.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304(f) (2016).

2. The criteria for establishing service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3. The criteria for establishing service connection for a right shoulder disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4. The criteria for establishing service connection for a bilateral knee disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In July 2014, the Board remanded the case for additional development. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

II. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2016).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303 (b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses and/or arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., in accordance with DSM-V); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f).

In the absence of clear and convincing evidence to the contrary-and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service- a veteran's lay testimony alone may establish the occurrence of a claimed in-service stressor under the following circumstances: when the veteran is diagnosed with PTSD during service and the claimed stressor is related to that service (38 C.F.R. § 3.304 (f)(1)); when the veteran engaged in combat with the enemy and the claimed stressor is related to that combat (38 C.F.R. § 3.304 (f)(2)); and when the veteran was a prisoner-of-war under the provisions of 38 C.F.R.          § 3.1 (y) and the claimed stressor is related to that prisoner-of-war experience        (38 C.F.R. § 3.304 (f)(4)).

When a claim for service connection is based on a period of active duty for training (ACDUTRA), there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  See also 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(c). 

When a claim for service connection is based on a period of inactive duty training (INACDUTRA), there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of INACDUTRA service alone.  Id.  See also 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. PTSD 

Factual Background and Analysis 

Based on the most probative, persuasive evidence of record, the Veteran does not have an acquired psychiatric disorder, to include PTSD linked to a stressor that occurred during a qualifying period of service. 

An August 2007 VA treatment note showed a diagnosis of PTSD on Axis I by Dr. M.M.  It was reported that the Veteran claimed that he served in the Persian Gulf War, that he had seen people killed, that he had flashbacks of combat situations, and that he had memories of combat.  He reported frequent nightmares and that he would wake up yelling and fighting. He reported experiencing "very painful... [and] intense" intrusive thoughts, flashbacks, hypervigilance and exaggerated startle response. The Veteran reported avoidance of things associated with his in-service trauma. The Veteran also reported ongoing difficult familial relationships. 

In several Statements in Support of Claim for PTSD, the Veteran reported stressors which included National Guard service in 1989-1990 where he performed counter- drug reconnaissance and intervention duties and was required to report and detain individuals growing or harvesting marijuana. The Veteran claimed that he witnessed several people injured during apprehension and that he fired warning shots to stop fleeing suspects.  The Veteran claimed that during an April 1991 operation in Andover, KS, his troop had to search for survivors of a recent tornado and that he discovered a woman's body inside a van in a pile of debris, which was very traumatic for the Veteran. The Veteran claimed that after the September 11, 2001 terrorist attacks his unit was activated for federal service. The Veteran claimed that he served as a readiness non-commissioned officer (NCO) for the unit, unit clerk, supply sergeant, and platoon sergeant for the deployment. The Veteran claimed that he performed security missions while attached to the 1st division in Germany during Operation Enduring Freedom. The Veteran claimed that the stress of preparing for deployment and the pressure of being the first unit deploying caused him severe stress. The Veteran claimed that he engaged several terrorist suspects and confiscated contraband. The Veteran claimed that the entire deployment caused his PTSD; not one specific event. The Veteran claimed that he performed duties as a platoon sergeant in a combat environment. 

In a December 2012 statement, the Veteran claimed that he was extremely violent towards his wife and that he had a temper. He also reported a 4 month period of homelessness, multiple periods of incarceration, and that he returned to Germany to live after discharge from service. The Veteran contended that he was informed that he had severe PTSD.  The Veteran also claimed that he could not "put his finger" on one incident that led to his PTSD. 

In March and May 2009, a VA psychiatric nurse practitioner noted a PTSD diagnosis. During both examinations, the Veteran's wife reported that the Veteran exhibited interrupted sleep. The nurse noted that the Veteran appeared tearful and sad during the March 2009 interview. The Veteran reported that he drank 4 to 8 beers a night. 

In May 2009, the RO issued a formal finding of lack of information to corroborate some of the Veteran's claimed in-service stressors. The RO noted that the Veteran's DD 214s show that the claimed in-service stressors related to his 1989-1990 Kansas Bureau of Investigations supported counter-drug reconnaissance and intervention duties and his April 1991 tornado response duties in Andover, KS, did not occur while in federal service as the Veteran only had 3 months and 8 days of prior active service. 

An August 2009 VA treatment noted a diagnosis of PTSD by a psychiatric nurse practitioner.  The Veteran reported on the tornado stressor.  During an October 2009 VA exam, the Veteran reported hypervigilance, hyper-startle response, seeing shadows, and difficulty sleeping at night.

In an April 2011 letter, the Veteran's treating VA mental health nurse practitioner noted that she has treated the Veteran for PTSD since May 2008. The VA nurse noted that the Veteran's symptoms of depression/PTSD were exacerbated by his recent job loss and financial duress.

During the October 2012 DRO hearing and the February 2012 Travel Board hearing, the Veteran reiterated, through his testimony, that the claimed in-service stressors caused him to develop PTSD. The Veteran testified that he feared for his life and had to use force on several occasions during the 1989-1990 counter-drug reconnaissance and intervention operation with the Kansas Bureau of Investigations. The Veteran testified that he was "stressed about possible deployment." The Veteran testified that during Operation Enduring Freedom he was under enemy fire, searched for bombs and drugs, and provided security for the "Big Red One." During the October 2010 hearing, the Veteran's wife testified that the Veteran was volatile, physically abusive, "on guard a lot", restless, had nightmares, and was estranged from his family.

In February 2017, the Veteran was afforded a VA PTSD examination. The examination report indicated that the Veteran does not have a mental disorder that conformed to DSM-IV or DSM-5 criteria. The Veteran reported that he did not "feel like" he had a mental disorder and that he had "gotten much better with time." The VA psychologist noted that the Veteran had not received mental health therapy since May 2008. The Veteran reported difficulty falling asleep due to him "thinking about all sorts of things but not necessarily anything traumatic." The Veteran described his interrupted sleep as "more like his brain just won't shut off sometimes." The Veteran denied feeling depressed and reported that "he was doing much better than before." The Veteran reported that he got along well with people for the most part, had occasional bad dreams, and would not watch certain things on TV. The Veteran reported that his "real problems . . . are physical and not mental health related."  The psychologist determined that the Veteran does not meet the criteria for a mental health disorder. According to the VA psychologist, whatever PTSD symptoms the Veteran previously exhibited have lessened to such an extent that the Veteran no longer meets the criteria for PTSD or any other mental health disorder. The psychologist ultimately concluded that the Veteran does not currently meet the criteria for either a DSM-IV or DSM-5 psychiatric disorder.

Based on the foregoing evidence, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted as the probative medical evidence does not indicate that the Veteran has an acquired psychiatric disorder linked to active service. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See U.S.C.A §1110. In the absence of proof of present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

The Board notes that it is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70   (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71   (1993).

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion. When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30   (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991). In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the most probative evidence of record does not reflect that the Veteran has an acquired psychiatric disorder, to include PTSD linked to active service. In so deciding, the Board observes the February 2017 VA PTSD examination.  After interviewing the Veteran and reviewing his claims file, including the relevant social, occupational/educational, and military history, the examiner determined that the Veteran does not currently meet the criteria for either a DSM-IV or DSM-5 psychiatric disorder. According to the psychologist, whatever PTSD symptoms that the Veteran exhibited during previous examinations had lessened to such an extent that the Veteran no longer meets the criteria for PTSD or any other mental health disorder. As such, the Board affords significant probative value to the February 2017 medical examiner's opinion as the examiner considered the Veteran's claims file and provided an adequate rationale for her medical conclusion. 
The Board recognizes that the Veteran's VA treatment records contain a prior diagnosis of PTSD, which may serve to satisfy the current disability element.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (noting that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).  The Board, however, finds that such diagnosis was not based on a stressor (tornado) that occurred during a qualifying period of federal service.  Also, the August 2007 treatment record makes no reference to the Veteran's service in Germany but rather inaccurately refers to the Veteran as having served in combat in the Persian Gulf War which significantly undermines the credibility of the PTSD diagnosis.  Lastly, service connection for disability related to INACDUTRA may only be granted for residuals of an injury and not for a disease.  Since all forms of mental illness are actually a disease, service connection may not be granted for a mental illness based on a period of INACDUTRA.  

For the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include PTSD, must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

B. Low Back and Right Shoulder Disorders

Factual Background and Analysis

The existence of a present low back disability and a right shoulder disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of degenerative disc disease of the lumbosacral spine and right shoulder rotator cuff tendonitis; labral tear, including (superior labral anterior-posterior lesion) (SLAP); and acromioclavicular osteoarthritis. The remaining inquiry is whether the evidence demonstrates the incurrence of a low back disorder and a right shoulder disorder in service or as a result of service. Upon review of the evidence, the Board concludes that the evidence of record is against a finding that the Veteran's low back disorder and right shoulder disorder is related to his military service.

An August 2007 VA orthopedic surgery consultation note indicated that the Veteran had L4-5 disc protrusion without lower extremity radiculopathy and lumbar degenerative disc disease (DJD). An August 2007 MRI revealed mild to moderate L4-5 disc bulge, no evidence of spinal stenosis, and that the Veteran's foramina were open. An August 2007 MRI of the right shoulder revealed supraspinatus tendonitis and a suggestion of a bursal tear of supraspinatus tendon at the level of the greater tuberosity. The Veteran's acromioclavicular joint was within normal limits with no evidence of impingement. There was no evidence of a tear and the clinician referred the Veteran for an arthrogram. A November 2007 MRI of the right shoulder revealed a superior labral lesion and suggested a partial tear of the middle glenohumeral ligament. An October 2009 VA treatment note indicated that the Veteran was informed that he had a tear in the right shoulder muscle. The Veteran has complained, intermittently, of low back and right shoulder pain since his August 2007 diagnoses. 

During the October 2010 and February 2012 hearings, the Veteran testified that he was diagnosed with a low back disorder in 2006-2007 and was first treated for a low back disorder 3 to 4 years after discharge from service. The Veteran testified that his low back disorder was the result of performing his duties as an Infantryman, i.e., training, repelling, and jumping. The Veteran testified that he did not remember a specific in-service event or injury that caused his low back disorder and that the onset was not traumatic but started as "a little twinge when it started." The Veteran testified that he was informed that he had a herniated disc and that back surgery would worsen his condition. The Veteran was prescribed anti-inflammatory medication, pain medication, and a TENS unit. The Veteran also testified that his low back condition impeded his work performance as a truck driver/fuel storage and delivery technician (fuel tanks, gas stations) working with heavy equipment.

With regard to the Veteran's right shoulder disorder, the Veteran testified that the onset was in 1989-1990 while training in Pinyon Canyon, CO. The Veteran testified that he was standing in the back hatch of a M-113 tracked vehicle, when the vehicle lurched forward while traveling over rough terrain and caused the Veteran to slam his shoulder into the metal hatch. The Veteran testified that his right shoulder disorder was aggravated by duties of his military occupational specialty (MOS) i.e., throwing, shooting, rolling, carrying 65-80 pound rucksack, and prolonged walks. The Veteran testified that he had difficulty lifting, rotating his arm, muscle spasms, and painful use of his right shoulder. The Veteran also testified that he heard a popping sound when he moved his right shoulder.  

In February 2017, the Veteran was afforded VA examinations. The Veteran's low back and right shoulder diagnoses were confirmed. During the back examination, the Veteran reiterated his claims regarding the onset of his low back disorder. The Veteran reported that his back "pops" and "makes noises."  The Veteran reported that his low back pain traveled up his back to his shoulders. The Veteran reported numbness and a tingling sensation. After examining the Veteran and reviewing his entire claims file, the examining clinician determined that it was less likely than not that the Veteran's low back disorder was incurred in or caused by his military service. The clinician noted that the Veteran reported a repelling exercise in which "he came down too fast on the rope and hit the ground on the balls of both feet and rolled backwards . . . very hard."  The clinician opined that given the mechanism of the Veteran's claimed injury it would be expected for his knees and hips to take the most of impact. The clinician observed that there were no complaints of left or right hip pain and that the Veteran reported that his bilateral knee pain started in 2005. The clinician noted that the first time that the Veteran sought care for low back pain was in 2007 and that a 2007 MRI showed mild degenerative disc disease of L4-5 with disc bulging which was consistent with the normal aging process.
Additionally, the clinician noted that a compression fracture of the spine or herniated disc would be injuries that could be expected with direct trauma of the spine and that the injuries are not present on the Veteran's radiologic findings. The physician further noted that according to UpToDate, an evidence-based clinical decision support resource, risk factors for development of degenerative disc disease are age or sudden injury leading to herniated disc.

During the February 2017 right shoulder examination, the Veteran reiterated his claims regarding the onset of his right shoulder disorder. The Veteran reported intermittent pain when lifting heavy objects, stacking heavy parts, and putting things on pallets. The Veteran reported that his pain is worsened with repetitive motion, lifting, and twisting. According to the VA clinician, it is less likely than not that the Veteran's right shoulder disorder was incurred in or caused by his military service. The clinician's rationale is that during the examination, the Veteran did not report "specific trauma to [his] right shoulder." The clinician opined that the Veteran's history of hitting his right shoulder on a metal hatch is not consistent with his right shoulder diagnoses. The clinician noted that the Veteran's contentions that his right shoulder was injured due to the lifting, running, shooting, carrying heavy rucksacks, and long road marches required for the MOS of infantryman do not support a connection to right shoulder SLAP lesions and right rotator cuff tendinitis (supraspinatus tendinopathy), as these injuries are commonly associated with repetitive overhead motions. 

The clinician noted that according to UpToDate, SLAP lesions occur commonly in throwing or overhead athletes, or performing similar motions (i.e., swinging a hammer), or the shoulder is forcefully abducted and externally rotated during the cocking phase. Risk factors for development of rotator cuff disorders (supraspinatus tendonitis/tendinopathy) are repetitive overhead activities (the biggest risk factor), anatomic variants that predispose rotator cuff impingement, scapular instability, or dyskinesis, and old age. The clinician opined that the Veteran's history of a right shoulder condition is not consistent with his right shoulder SLAP lesions (diagnosed in 2007), or supraspinatous tendinopathy (diagnosed in 2007). The clinician noted that the Veteran was diagnosed with acromioclavicular osteoarthritis in 2010, more than 5 years after discharge from active duty service and that his right shoulder condition most likely is to do with his occupation of a machinist since discharge from active duty service. The clinician noted that the Veteran sought care for a right shoulder disorder in 2007, approximately 5 years after discharge from active duty service.
In finding that the Veteran's low back and right shoulder disorders are not attributable to the Veteran's service, the Board affords significant probative value to the February 2017 VA medical opinions. It is well established that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, when reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens, supra. Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean,supra. The medical examiner considered the Veteran's claims file and provided an adequate rationale for the medical conclusions.

The examiner noted that the Veteran's low back disorder, variously diagnosed as mild degenerative disc disease of L4-5 with disc bulging, is inconsistent with the traumatic injury (repelling and hitting the ground "very hard") that the Veteran described as the onset of his low back disorder.  According to the examiner, such a traumatic injury would have resulted in a compression fracture or a herniated disc and radiographic findings do not indicate that the Veteran has either injury. The Veteran also attributed his low back disorder to wear and tear caused by his MOS as an infantryman. However, the VA clinician concluded that the Veteran's low back disorder was consistent with the normal aging process. 

The examiner also attributed the Veteran's right shoulder disorder to his occupation as a machinist since discharge from active duty service. The Board notes that record evidence indicated that after discharge, the Veteran was employed as a construction foreman, a truck driver/fuel storage and delivery technician, buried bodies at a cemetery, and as a machinist. The clinician opined that the Veteran's history of a right shoulder condition is not consistent with right shoulder SLAP lesions or supraspinatus tendinopathy as these injuries are commonly associated with repetitive overhead motions.  It is the examiner's opinion, that the Veteran's MOS of an infantryman does not support a connection to the Veteran's diagnosed right shoulder SLAP lesions and right rotator cuff tendinitis (supraspinatus tendinopathy). Most notably, the examiner opined that it is most likely that the Veteran's occupation as a machinist since discharge from active duty service caused his right shoulder disorder. 

The Veteran has contended on his own behalf that his low back and right shoulder disorders are etiologically related to his military service. The Board considered the Veteran's lay statements in support of his belief that he is entitled to service connection for his low back and right shoulder disorders claim. However, the Veteran does not possess the specialized knowledge or medical expertise to provide a probative opinion regarding the nexus/relationship between his currently diagnosed low back and right shoulder disorders and his military service. See Jandreau, supra. In support of its finding, the Board affords little probative value to the Veteran's contentions that his low back and right shoulder disorders are attributable to his military service. 

The Board also notes that the clinical evidence of record indicated that the Veteran sought treatment for a low back and right shoulder condition in August 2007, approximately 5 years after his separation from service. The Veteran did not complain of or receive treatment for either disorder within the one year presumptive period after separating from military service. There is also no credible evidence of continuity of symptomatology.  

Based upon the foregoing evidence, the Board finds that service connection for a low back disorder and a right shoulder disorder, must be denied. As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied. 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; Gilbert, supra.

C. Bilateral Knee Disorder

Factual Background and Analysis 

The existence of a present disability is not established through the most probative evidence of record. When the Board considers the merits of a service connection claim, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See U.S.C.A §1110. In the absence of proof of present disability, there can be no valid claim. See Brammer, supra; see also Degmetich, supra. (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff, supra. As such, service connection is not warranted in this appeal as the clinical evidence does not indicate that the Veteran has a currently diagnosed bilateral knee disorder.    

An August 2007 VA orthopedic surgery consultation note indicated that the Veteran was diagnosed with bilateral knee arthritis. X-ray findings revealed minimal hyper change at the upper patella on the right knee. The Veteran's left knee was within normal limits and the joint spaces and surfaces were normal. There was no significant sign of any arthritis noted. The bilateral knee range of motion (ROM) was within normal limits, no swelling was noted. A December 2008 VA treatment note indicated that the Veteran later complained of his "knees buckling" and that it felt as though "bugs [were] crawling in his legs." An October 2009 VA treatment note indicated that the Veteran was diagnosed with restless leg syndrome. 

In several statements and during his hearings, the Veteran claimed that his bilateral knee disorder was due to his military service, specifically "years of jumping, running, carrying, falling, climbing and fighting in service." During the October 2010 hearing, the Veteran testified that he injured his knees during a march at Fort Benning, GA when he stepped off the side of the road and his right knee gave out/"popped." During the February 2012 hearing, the Veteran testified that he was informed by his physician that his bilateral knee disorder was due to wear and tear and age. The Veteran testified that his service accelerated his bilateral knee condition. 

In February 2017, the Veteran was afforded a VA knee and lower leg conditions examination. The Veteran does not have a diagnosed bilateral knee disorder. The Veteran denied any specific bilateral knee injury during the examination. The Veteran reported that his knees were stiff  "like arthritis" and that his symptoms began in 2005. The Veteran reported that his bilateral knee disorder was the result of marching with heavy weight, running, and wear and tear from service. The Veteran reported that his bilateral knee pain has worsened and is exacerbated by changes in the weather. The Veteran reported that he did not take medication for knee pain and did not use knee braces. ROM was within normal limits and diagnostic testing did not reveal degenerative or traumatic arthritis. The examiner noted that the August 2007 bilateral knee x-rays were normal. After a physical examination and review of the claims file, the examiner determined that there was no credible evidence or physical examination findings to support a chronic left or right knee diagnosis. According to the examiner, the Veteran subjectively reported bilateral knee pain; however, the 2007 x-rays were negative and most recent physical examination did not indicate a bilateral knee diagnosis. 

The Board affords significant probative value to the February 2017 VA knees and legs conditions examination. After a physical examination, the clinician reviewed the Veteran's claims file and provided a medical opinion with an adequate rationale for the medical conclusion. See Prejean,supra. The examiner noted that the Veteran's bilateral knee ROM was normal and that diagnostic testing did not reveal any degenerative or traumatic arthritis. As such, the probative clinical evidence does not indicate that the Veteran has a diagnosed bilateral knee disorder. 

The Veteran has contended on his own behalf that he suffers from a bilateral knee disorder. Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra. the specific issue in this case falls outside the realm of common knowledge of a lay person. See Jandreau, supra. While the Veteran is competent to report that he experiences bilateral knee pain, stiffness, swelling, buckling, and feeling as though "bugs [were] are crawling in his legs", he is not competent to diagnose a bilateral knee disorder. The diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and requires specialized testing (e.g., x-ray, MRI, etc.) beyond ordinary clinical evaluation. See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge). The Veteran has otherwise presented no competent medical evidence of a current bilateral knee diagnosis during the appeal period. 

In short, there is no competent medical evidence of a bilateral knee disorder diagnosis during the appeal period. As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted. See Brammer, supra. It is therefore unnecessary to address any other element of service connection. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied. 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a bilateral knee disorder is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


